DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Preliminary Amendment dated 8/21/2020.
Claims 1-13 are cancelled.
Claims 14-25 are added.
Claims 14-25 are pending.
Claims 14-25 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Federal Republic of Germany on 4/6/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 8/21/2020 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to because the same reference numeral 704 is used in Fig. 7 for what appears to be different components.  The reference numeral 704 appears to be used to label an internal communication link between generating unit 700 and output unit 706 while simultaneously being used to label a communications link between output unit 706 and an external component to allow output of information to the external component.  Additionally, what appears to be a communications link 702 from an external component into generating unit 700 appears to be part of internal communications link 704.  Regardless of whether communications link 702 and communication links 704 are intended to be a same communication link or different communication links, Fig, 7 should be updated to reflect that arrangement by, e.g., labeling all communication links 702, 704, or by using three different numbers to label the communication links.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 17 recites "…wherein in the step of reading out, at least one physical address of the application data and/or virtual address of the application data is read out…" (claim 17, lines 1-3.  The use of "and/or" has made the Examiner unable to determine the precise metes and bounds of intellectual property protection or virtual address of the application data is read out…"

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-22 and 25 are rejectedUSPGPUB 2017/0046358 ("Lee") in view of USPGPUB 2014/0163810 ("Roettger").
As per claim 14, Lee particularly teaches a method for providing application data of at least one application executable on a control unit for a vehicle, the control unit including components for running an operating system including virtual memory management, the method comprising the following steps:
providing application data of at least one application executable on a control unit for a vehicle, the control unit including components for running an operating system including virtual memory management: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0141, where electronic device 101 of Lee may be used as an automotive head unit to control vehicles and comprises applications 147 that may be controlled and executed by processor 120 to read data from or write data (e.g., application data) to virtual memory of memory 130.  In addition, (Lee, FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0097-0099 and 0139-0141) illustrated and teaches execution of Portable Operating System Interface (POSIX) Operating System (OS) 430 that manages multiple address spaces 910, 920, and 930.  Lee therefore substantially teaches providing application data of at least one application executable on a control unit for a vehicle, the control unit including components for running an operating system including virtual memory management);
reading out an application address space of a first virtual memory, the application address space being assigned to a process of the application and representing an area of a physical memory of the control unit occupied by the application data: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee uses OS 430 to manage processes (i.e., applications) using virtual address spaces 910 and 920.  Upon receipt of a request by a process that uses virtual address spaces 910 and 920 to access data stored in physical memory, OS 430 maps requested virtual addresses to a kernel memory address, which translates to a specific physical memory address.  The requested data is then retrieved from the specific physical memory address and returned to the process that made the request.  Lee therefore substantially teaches reading out an application address space of a first virtual memory, the application address space being assigned to a process of the application and representing an area of a physical memory of the control unit occupied by the application data); and
mapping the application address space into a virtual address space of an additional virtual memory, which is assigned to a process of a communication application for exchanging data via a communication interface to a control unit-external unit to provide the application data via the communication interface: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, 147, 150, and 170; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee uses OS 430 to manage processes (i.e., applications) 
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Roettger teaches method for data transmission among ECUs and/or measuring devices.
As per claim 14, Roettger particularly teaches:
a communication interface to a control unit-external evaluation unit: (Roettger, Abstract; Fig. 2; and paragraphs 0030 and 0068, where the system of Roettger teaches the use of Universal Measurement and Calibration Protocol (XCP) for facilitating communication between a an automotive Electronic Control Unit (ECU), which is by definition a vehicular control unit, and an external Measurement, Calibration, and Diagnostics device (MCD).  The Examiner notes that an MCD performs measurement and calibration operations based on the measurement, which implies that the MCD evaluates the measurement in order to perform calibration operations.  Roettger therefore particularly teaches a communication interface to a control unit-external evaluation unit).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Roettger and Lee before them before the instant application was effectively filed, to modify the system of Lee to include the principles of Roettger of performing measurement and calibration operations using an high-performance architecture that uses the commonly used XCP protocol.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing an accelerated data transmission method between ECUs and/or 
As per claim 15, the rejection of claim 14 is incorporated, and Roettger further particular teaches further comprising the following step:
providing the application data via an [XCP] interface as the communication interface: (Roettger, Abstract; Fig. 2; and paragraphs 0030 and 0068, where the system of Roettger teaches the use of Universal Measurement and Calibration Protocol (XCP) for facilitating communication between a an automotive Electronic Control Unit (ECU), which is by definition a vehicular control unit, and an external Measurement, Calibration, and Diagnostics device (MCD).  The Examiner notes that an MCD performs measurement and calibration operations based on the measurement, which implies that the MCD evaluates the measurement in order to perform calibration operations.  Roettger therefore particularly teaches providing the application data via an [XCP] interface as the communication interface).
As per claim 16, the rejection of claim 14 is incorporated, and Lee further particularly teaches:
wherein the process of the communication application is configured to carry out the step of reading out and the step of mapping, without the aid of a hardware unit for memory management (MMU): (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 
As per claim 17, the rejection of claim 14 is incorporated, and Lee further particularly teaches:
wherein in the step of reading out, at least one physical address of the application data <and/or> virtual address of the application data is read out as the application address space: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, 147, 150, and 170; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee uses OS 430 to manage processes (i.e., applications) using virtual address spaces 910 and 920.  Upon receipt of a request by a process that uses virtual address spaces 910 and 920 to access data 
As per claim 18, the rejection of claim 14 is incorporated, and Lee further substantially teaches:
wherein in the step of mapping, the application address space is mapped into the virtual address space using a POSIX-based operating system of the control unit: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0141, where electronic device 101 of Lee may be used as an automotive head unit to control vehicles and comprises applications 147 that may be controlled and executed by processor 120 to read data from or write data (e.g., application data) to virtual memory of memory 130.  In addition, (Lee, FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0097-0099 and 0139-0141) illustrated and teaches execution of Portable Operating System Interface (POSIX) Operating System (OS) 430 that manages multiple address spaces 910, 920, and 930.  Lee therefore substantially teaches wherein in the step of mapping, the application address space is mapped into the virtual address space using a POSIX-based operating system of the control unit).
As per claim 19,
wherein in the step of reading out, the application address space is read out in response to a predetermined event of the process of the application: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, 147, 150, and 170; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee uses OS 430 to manage processes (i.e., applications) using virtual address spaces 910 and 920.  Upon receipt of a request by a process that uses virtual address spaces 910 and 920 to access data stored in physical memory, OS 430 maps requested virtual addresses to a kernel memory address, which translates to a specific physical memory address.  The requested data is then retrieved from the specific physical memory address and returned to the process that made the request.  Additionally, processor 120 may perform processing related to data communication, which implies that a process (i.e., application) for performing communication internal to or external to electronic device 101 must be executed.  This further Implies a virtual memory space for the implied communication process.  Since Input/output interface 150 and communications interface 170 of electronic device 101 may be used to output data from memory 130 (e.g., application data retrieved from memory 130 to communicate to an external device after performance of communication processing on the retrieved application data), electronic device 101 of Lee outputs the application data to an external device through a communication interface that couples electronic device 101 (i.e., the control unit) to an external 
As per claim 20, the rejection of claim 14 is incorporated, and Lee further substantially teaches:
wherein in the step of reading out, a second virtual application address space of a second virtual memory, which is assigned to a process of a second application executable on the control unit, and which represents an area of the physical memory occupied by second application data of the second application, is read out, in the step of mapping, the second application address space is mapped into the virtual address space to provide the second application data via the communication interface: (Lee, Abstract; FIG. 1, 
As per claim 21, Lee substantially teaches a control unit including units, the control unit configured to provide application data of at least one application executable on the control unit for a vehicle, the control unit including components for running an operating system including virtual memory management, the control unit configured to:
a control unit including units, the control unit configured to provide application data of at least one application executable on the control unit for a vehicle, the control unit including components for running an operating system including virtual memory management: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0141, where electronic device 101 of Lee may be used as an automotive head unit to control vehicles and comprises applications 147 that may be controlled and executed by processor 120 to read data from or write data (e.g., application data) to virtual memory of memory 130.  In addition, (Lee, FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0097-0099 and 0139-0141) illustrated and teaches execution of Portable Operating System Interface (POSIX) Operating System (OS) 430 that manages 
read out an application address space of a first virtual memory, the application address space being assigned to a process of the application and representing an area of a physical memory of the control unit occupied by the application data:
map the application address space into a virtual address space of an additional virtual memory, which is assigned to a process of a communication application for exchanging data via a communication interface to a control unit-external unit to provide the application data via the communication interface: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, 147, 150, and 170; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee uses OS 430 to manage processes (i.e., applications) using virtual address spaces 910 and 920.  Upon receipt of a request by a process that uses virtual address spaces 910 and 920 to access data stored in physical memory, OS 430 maps requested virtual addresses to a kernel memory address, which translates to a specific physical memory address.  The requested data is then retrieved from the specific physical memory address and returned to the process that made the request.  Additionally, processor 120 may perform processing related to data communication, which implies that a process (i.e., application) for performing communication internal to or external to electronic device 101 must be executed.  This further Implies a virtual memory space for the implied communication process.  Since Input/output interface 150 and communications interface 170 of electronic device 101 may be used to output data from memory 130 (e.g., application data retrieved from memory 130 to communicate to an external device after performance of communication processing on the retrieved application data), electronic device 101 of Lee 
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Roettger teaches method for data transmission among ECUs and/or measuring devices.
As per claim 21, Roettger particularly teaches:
a communication interface to a control unit-external evaluation unit:
It would have been obvious to a person having ordinary skill in the art, having the teachings of Roettger and Lee before them before the instant application was effectively filed, to modify the system of Lee to include the principles of Roettger of performing measurement and calibration operations using an high-performance architecture that uses the commonly used XCP protocol.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing an accelerated data transmission method between ECUs and/or measuring devices though splitting data transmission into a control place and a data plane (Roettger, Abstract). 
As per claim 22, the rejection of claim 21 is incorporated, and Lee further substantially teaches:
wherein the units include a microprocessor, the physical memory, the first virtual memory assigned to the application, and the additional virtual memory assigned to the communication application: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0141, where electronic device 101 of Lee may be used as an automotive head unit to control vehicles and comprises applications 147 that may be controlled and executed by processor 120 to read data from or write data (e.g., application data) to virtual memory of memory 130.  In addition, (Lee, FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and 
As per claim 25, Lee substantially teaches a non-transitory machine-readable memory medium on which is stored a computer program for providing application data of at least one application executable on a control unit for a vehicle, the control unit including components for running an operating system including virtual memory management, the computer program, when executed by the control unit, causing the control unit to perform:
providing application data of at least one application executable on a control unit for a vehicle, the control unit including components for running an operating system including virtual memory management: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0141, where electronic device 101 of Lee may be used as an automotive head unit to control vehicles and comprises applications 147 that may be controlled and executed by processor 120 to read data from or write data (e.g., application data) to virtual memory of memory 130.  In addition, (Lee, FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and 
reading out an application address space of a first virtual memory, the application address space being assigned to a process of the application and representing an area of a physical memory of the control unit occupied by the application data:
mapping the application address space into a virtual address space of an additional virtual memory, which is assigned to a process of a communication application for exchanging data via a communication interface to a control unit-external unit to provide the application data via the communication interface: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, 147, 150, and 170; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee uses OS 430 to manage processes (i.e., applications) using virtual address spaces 910 and 920.  Upon receipt of a request by a process that uses virtual address spaces 910 and 920 to access data stored in physical memory, OS 430 maps requested virtual addresses to a kernel memory address, which translates to a specific physical memory address.  The requested data is then retrieved from the specific physical memory address and returned to the process that made the request.  Additionally, processor 120 may perform processing related to data communication, which implies that a process (i.e., application) for performing communication internal to or external to electronic device 101 must be executed.  This further Implies a virtual memory space for the implied communication process.  Since Input/output interface 150 and communications interface 170 of electronic device 101 may be used to output data from memory 130 (e.g., application data retrieved from memory 130 to communicate to an external device after performance of communication processing on the retrieved application data), electronic device 101 of Lee 
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Roettger teaches method for data transmission among ECUs and/or measuring devices.
As per claim 25, Roettger particularly teaches:
a communication interface to a control unit-external evaluation unit:
It would have been obvious to a person having ordinary skill in the art, having the teachings of Roettger and Lee before them before the instant application was effectively filed, to modify the system of Lee to include the principles of Roettger of performing measurement and calibration operations using an high-performance architecture that uses the commonly used XCP protocol.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing an accelerated data transmission method between ECUs and/or measuring devices though splitting data transmission into a control place and a data plane (Roettger, Abstract). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2017/0046358 ("Lee") in view of USPGPUB 2014/0163810 ("Roettger") and further in view of USPGPUB 2019/0132311 ("Koshimae").
As per claim 23, Lee substantially teaches a method, the method comprising the following steps;
providing the application data of at least one application executable on the control unit for a vehicle, the control unit including components for running an operating system including virtual memory management, the providing of the application data including the following sub-steps: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 
reading out an application address space of a first virtual memory, the application address space being assigned to a process of the application and representing an area of a physical memory of the control unit occupied by the application data: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, and 147; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee uses OS 430 to manage processes (i.e., applications) using virtual address spaces 910 and 920.  Upon receipt of a request by a process that uses virtual address spaces 910 and 920 to access data stored in physical memory, OS 
mapping the application address space into a virtual address space of an additional virtual memory, which is assigned to a process of a communication application for exchanging data via a communication interface to a control unit-external unit to provide the application data via the communication interface: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, 147, 150, and 170; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee uses OS 430 to manage processes (i.e., applications) using virtual address spaces 910 and 920.  Upon receipt of a request by a process that uses virtual address spaces 910 and 920 to access data stored in physical memory, OS 430 maps requested virtual addresses to a kernel memory address, which translates to a specific physical memory address.  The requested data is then retrieved from the specific physical memory 
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Roettger teaches method for data transmission among ECUs and/or measuring devices.
As per claim 23, Roettger particularly teaches:
a communication interface to a control unit-external evaluation unit: (Roettger, Abstract; Fig. 2; and paragraphs 0030 and 0068, where the system of Roettger teaches the use of Universal Measurement and Calibration Protocol (XCP) for facilitating communication between a an automotive Electronic Control Unit (ECU), which is by definition a vehicular control unit, and an external Measurement, Calibration, and Diagnostics device (MCD).  The Examiner notes that an MCD performs measurement and calibration operations based on the measurement, which implies that the MCD evaluates the measurement in order to perform calibration operations.  Roettger therefore particularly teaches a communication interface to a control unit-external evaluation unit).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Roettger and Lee before them before the instant application was effectively filed, to modify the system of Lee to include the principles of Roettger of performing measurement and calibration operations using an high-performance architecture that uses the commonly used XCP protocol.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing an accelerated data transmission method between ECUs and/or measuring devices though splitting data transmission into a control place and a data plane (Roettger, Abstract). 
Neither Lee nor Roettger appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Koshimae 
As per claim 23, Koshimae particularly teaches:
a method for calibrating a control unit using application data: (Koshimae, Abstract; and paragraphs 0044-0045, where external tool 140 performs measurement and calibration on an ECU.  Koshimae therefore particularly teaches a method for calibrating a control unit using application data).
reading in the application data via the communication interface using the communication application; generating a piece of calibration information for adjusting at least one parameter of the control unit using the application data; and outputting the piece of calibration information to the communication interface to calibrate the control unit: (Koshimae, Abstract; and paragraphs 0044-0045, where external tool 140 performs measurement and calibration on an ECU.  The Examiner notes that performing measurement on the ECU means receiving (i.e., reading) data generated by an ECU application that outputs the measurement data (i.e., the application data) to the ECU.  Although Koshimae does not appear to explicitly teach generating a piece of calibration information for adjusting at least one parameter of the control unit using the application data, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively files that external tool 140 of Koshimae, in performing both measurement (i.e., reading) of ECU data and calibration (i.e., adjustment) of the ECU using the measurement data, would 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Koshimae, Roettger, and Lee before them before the instant application was effectively filed, to modify the combination of Roettger with Lee to include the principles of Koshimae of using an external tool to perform measurement and calibration of an ECU.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by implementing a 
As per claim 24, Lee substantially teaches:
a control unit using application data of at least one application executable on the control unit for a vehicle, the control unit including components for running an operating system including virtual memory management, the application data having been provided by the control unit by reading out an application address space of a first virtual memory, the application address space being assigned to a process of the application and representing an area of a physical memory of the control unit occupied by the application data, and mapping the application address space into a virtual address space of an addition virtual memory, which is assigned to a process of a communication application for, the evaluation unit being configured to: (Lee, Abstract; FIG. 1, reference numerals 101, 120, 130, 147, 150, and 170; FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0041, 0045-0057, 0097-0099, and 0139-0143, where electronic device 101 of Lee may be used as an automotive head unit to control vehicles and comprises applications 147 that may be controlled and executed by processor 120 to read data from or write data (e.g., application data) to virtual memory of memory 130.  In addition, (Lee, FIG. 4, reference numeral 430; FIG. 9, reference numerals 910, 920, and 930; and paragraphs 0097-0099 and 0139-0141) illustrated and teaches execution of Portable Operating System Interface (POSIX) Operating System (OS) 
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Roettger teaches method for data transmission among ECUs and/or measuring devices.
As per claim 24, Roettger particularly teaches:
exchanging data via a communication interface to the evaluation unit to provide the application data via the communication interface: (Roettger, Abstract; Fig. 2; and paragraphs 0030 and 0068, where the system of Roettger teaches the use of Universal Measurement and Calibration Protocol (XCP) for facilitating communication between a an automotive Electronic Control Unit (ECU), which is by definition a vehicular control unit, and an external Measurement, Calibration, and Diagnostics device (MCD).  The Examiner notes that an MCD performs measurement and calibration operations based on the measurement, which implies that the MCD evaluates the measurement in order to perform calibration operations.  Roettger therefore particularly teaches exchanging data via a communication interface to the evaluation unit to provide the application data via the communication interface).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Roettger and Lee before them before the instant application was effectively filed, to modify the system of Lee to include the principles of Roettger of performing measurement and calibration operations using an high-performance architecture that uses the commonly used XCP protocol.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing an accelerated data transmission method between ECUs and/or 
Neither Lee nor Roettger appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Koshimae teaches electronic control device, communication management method, and non-transitory storage medium storing program.
As per claim 24, Koshimae particularly teaches:
an evaluation unit including units, the evaluation unit configured to calibrate a control unit using application data; read in the application data via the communication interface using the communication application; generate a piece of calibration information for adjusting at least one parameter of the control unit using the application data; and output the piece of calibration information to the communication interface to calibrate the control unit: (Koshimae, Abstract; and paragraphs 0044-0045, where external tool 140 performs measurement and calibration on an ECU.  The Examiner notes that performing measurement on the ECU means receiving (i.e., reading) data generated by an ECU application that outputs the measurement data (i.e., the application data) to the ECU.  Although Koshimae does not appear to explicitly teach generating a piece of calibration information for adjusting at least one parameter of the control unit using the application data, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively files that external tool 140 of Koshimae, in performing both 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Koshimae, Roettger, and Lee before them before the instant 
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by implementing a technique to prevent unauthorized users accessing ECU control and calibration information (Koshimae, Abstract and paragraphs 0008-0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135